                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

GILBERTO MARTINEZ-MARMOL
ADC #151776                                                                       PETITIONER

v.                             Case No. 5:18-cv-00203-KGB-JJV

WENDY KELLEY, Director
Arkansas Department of Correction                                               RESPONDENT

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4). No objections have been filed, and the time to

file objections has passed. After careful review, the Court concludes that the Proposed Findings

and Recommendation should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Dkt. No. 4). Accordingly, petitioner Gilberto Martinez-Marmol’s

petition for writ of habeas corpus is dismissed without prejudice for lack of jurisdiction. If Mr.

Martinez-Marmol wishes to pursue relief, he must first obtain permission from the Eighth Circuit

Court of Appeals to file a successive petition. 28 U.S.C. § 2244(b)(3).

       So ordered this 28th day of November, 2018.

                                                    ____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
